Title: To George Washington from Bushrod Washington, 27 October 1797
From: Washington, Bushrod
To: Washington, George



Dear Uncle
Rich[mon]d Oct. 27 [17]97

Your letter of the 23d I yesterday recieved. I waited upon Mr Brook today to make the necessary enquiries respecting Mrs Forbes. The Character he gives her, assures me that she will fully answer the purposes for which my Aunt wants her. She is honest, industrious, & well acquainted with nice as well as common Cooking, and other subjects of domestic employment necessary in her profession. But what surprizes me very much is, that she has recieved no letters from Mount Vernon—so Mr Brook informs me, & that she has remained in Richmond on that account. I shall tomorrow examine the post office under an expectation of finding your letters, & shall then wait upon her. By the next post I hope it will be in my power to write you fully on this subject—This I should have done today but for my engagements in the Court of appeals where I was detained ’till a very late hour—this must be my apology for the hurry in which this letter is written. Nancy

Joins me in love to my aunt & yourself & believe me to be Dear Uncle Most Sincerely Yr Affe. Nephew

B. Washington


You have I hope recd my letters respecting Pearsons suit before this.

